IN THE United States Bankruptcy Court

FOR THE DISTRICT OF Delaware

﻿

1

 

 

 

 

 

﻿

 

 

 

 

 

﻿

In re:

BROADVISION, INC.,1

Debtor.

 

 

Chapter 11

Case No. 20-10701  (CSS)

Re: D.I. 12

﻿

 

 

﻿

NOTICE OF COMMENCEMENT OF CASE AND SUMMARY OF PREPACKAGED CHAPTER 11 PLAN AND
NOTICE OF HEARING TO CONSIDER (A) DEBTOR’S COMPLIANCE WITH DISCLOSURE
REQUIREMENTS

AND (B) CONFIRMATION OF PLAN

﻿

NOTICE IS HEREBY GIVEN as follows:

﻿

1.On March 30, 2020 (the “Petition Date”), BroadVision, Inc. (the “Debtor”)
filed a voluntary petition for relief under chapter 11 of title 11 of the United
States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for
the District of Delaware (the “Bankruptcy Court”).

2.On the Petition Date, the Debtor filed a proposed prepackaged plan (the
“Plan”)2 and a proposed disclosure statement (the “Disclosure Statement”)
pursuant to sections 1125 and 1126(b) of the Bankruptcy Code.  The proposed
sponsor of the Plan is ESW Capital, LLC (“ESW”).  Copies of the Plan and
Disclosure Statement may be obtained by visiting the Bankruptcy Court’s website
at www.deb.uscourts.gov, or free of charge by visiting the website maintained by
the Debtor’s claims and noticing agent, Epiq Corporate Restructuring LLC (the
“Claims Agent”), at https://dm.epiq11.com/BroadVision.  Copies of the Plan may
also be obtained by contacting the Claims Agent at tabulation@epiqglobal.com, or
by contacting Debtor’s counsel, DLA Piper LLP (US) at 555 Mission Street, Suite
2400, San Francisco, California 94105  (Attn: Joshua D. Morse, Esq.
[joshua.morse@us.dlapiper.com] and 1201 North Market Street, Suite 2100,
Wilmington, Delaware 19801 (Attn: R. Craig Martin, Esq.
[craig.martin@us.dlapiper.com]).

﻿

﻿

﻿

_____________________________________________

1The last four digits of the Debtor’s federal tax identification number are
4303. The Debtor’s address is 460 Seaport Ct., Suite 102, Redwood City,
California 94063.

2All capitalized terms used but not otherwise defined herein shall have the
meaning ascribed in the Plan.





--------------------------------------------------------------------------------

 

3.The Debtor is proposing a financial restructuring that, pursuant to the Plan,
contemplates a comprehensive in-court restructuring of Claims against and
Interests in the Debtor that will deleverage the Debtor’s capital structure and
preserve the going-concern value of the Debtor’s businesses, maximize recoveries
available to all constituents, and provide for an equitable distribution to the
Debtor’s stakeholders.  Generally, the Plan provides for (1) the reorganization
of the Debtor by retiring, cancelling, extinguishing and/or discharging all
Interests; (2) the distribution of Available Cash to holders of Allowed Claims
and Interests in accordance with the priority scheme established by the
Bankruptcy Code or as otherwise agreed; and (3) the issuance of 100% of the New
Equity in the Reorganized Debtor to ESW.  This reorganization will enhance the
Debtor’s long-term growth prospects and competitive position and allow the
Debtor to emerge from its Chapter 11 Case as a reorganized entity quickly and
continue to provide services to its clients and partners well into the future.

Summary of the Plan3 

4.The following chart summarizes the treatment provided by the Plan to each
class of Claims against and Interests in the Debtor, and indicates the voting
status of each class. This chart is only a summary of the classification of
Claims and Equity Interests under the Plan. References should be made to the
entire Disclosure Statement and the Plan for complete description.

﻿

 

 

 

 

Class

Designation

Plan Treatment for Allowed Claims and Interests

Status

Voting Rights

1

Secured Claims

Each holder of an Allowed Secured Claim against the Debtor shall receive on or
about the Effective Date, on account of and in full and complete settlement,
release and discharge of, and in exchange for, such Allowed Secured Claim, at
the option of ESW: (i) payment in full in Cash in the ordinary course of
business; (ii) the collateral securing its Allowed Secured Claim and payment of
any interest required under section 506(b) of the Bankruptcy Code; (iii)
reinstatement of such Allowed Secured Claim; or (iv) such other treatment
rendering such Allowed Secured Claim unimpaired.

Unimpaired

Deemed to Accept

﻿

﻿

﻿

﻿

﻿

﻿

﻿

_____________________________________________

3The statements contained herein are summaries of the provisions contained in
the Disclosure Statement and the Plan and do not purport to be precise or
complete statements of all the terms and provisions of the Plan or documents
referred to therein. For a more detailed description of the Plan, please refer
to the Disclosure Statement.  Capitalized terms used but not otherwise described
herein shall have the meanings ascribed to such terms in the Plan.



2

--------------------------------------------------------------------------------

 

2

Other Priority Claims

Each holder of an Allowed Other Priority Claim against the Debtor shall receive
on or about the Effective Date, on account of and in full and complete
settlement, release and discharge of, and in exchange for, such Allowed Other
Priority Claim, (i) Cash equal to the amount of such Allowed Other Priority
Claim on the Effective Date, or (ii) such other treatment to the holder of an
Allowed Other Priority Claim as to ESW and the holder of such Allowed Other
Priority Claim shall have agreed upon in writing.

Unimpaired

Deemed to Accept

3

General Unsecured Claims

On or about the Effective Date, each holder of an

Allowed General Unsecured Claim shall receive, on account of and in full and
complete settlement, release and discharge of, and in exchange for its Allowed
General Unsecured Claim, payment of its Claim in full in Cash.

 

Unimpaired

Deemed to Accept

4

Equity Interests

On or about the Effective Date (or, with respect to Subsequent Distributions, as
promptly as practicable following the Effective Date) , each holder of an
Allowed Equity Interest, on account of and in full and complete settlement,
release and discharge of, and in exchange for its Allowed Equity Interest shall
receive the Equity Interest Recovery. On the Effective Date, all Allowed Equity
Interests shall be deemed automatically cancelled, released, and extinguished
without further action by the Debtor or the Reorganized Debtor, and the
obligation of the Debtor and the Reorganized Debtor thereunder shall be
discharged.

As set forth in the Plan, “Equity Interest Recovery” means a recovery to holders
of Allowed Equity Interests of Cash in the amount of $4.375 per common share in
the Debtor held or deemed to be held by such holder to be made on the Effective
Date, following payment in full of all Claims, plus as promptly as practicable
following the Effective Date, one or more Subsequent Distributions, calculated
on a per share basis; provided, however, that the Equity Interest Recovery may
be less than $4.375 per share of Debtor Common Stock in the event that (A) the
Debtor has more than 5,142,333 shares of Debtor Common Stock outstanding
(including all Outstanding Shares, Restricted Stock Awards, Restricted Stock
Units and Permitted Stock Options, whether or not vested) or (B) the Debtor
lacks sufficient Cash (including Cash-on-Hand and proceeds from the liquidation
of the IP Addresses) to pay all Case-Related Claims and Expenses and repayment
of amounts, if any, incurred by ESW in connection with funding such Case-Related
Claims and Expenses, provided further, that so long as ESW or its affiliate is
the plan sponsor on the Effective Date of the Plan, ESW shall not receive a Cash
recovery but instead shall receive the ESW Equity Interest Treatment.

Unimpaired

Deemed to Accept

5

Other Interests

No Distributions will be made to holders of Other Interests. On the Effective
Date, all Other Interests shall be deemed automatically cancelled, released, and
extinguished without further action by the Debtor or the Reorganized Debtor, and
any and all obligation of the Debtor and the Reorganized Debtor thereunder shall
be discharged.

Impaired

Deemed to Reject





3

--------------------------------------------------------------------------------

 

﻿

Notice Regarding Release, Exculpation and Injunction Provisions in the Plan

5.PLEASE BE ADVISED THAT THE PLAN CONTAINS CERTAIN RELEASE, EXCULPATION AND
INJUNCTION PROVISIONS, INCLUDING:

﻿

a.Discharge of the Debtor

To the fullest extent provided under section 1141(d)(1)(A) and other applicable
provisions of the Bankruptcy Code, except as otherwise expressly provided by the
Plan or the Confirmation Order, all Distributions under the Plan will be in
exchange for, and in complete satisfaction, settlement, discharge, and release
of, all Claims and causes of action, whether known or unknown, including any
interest accrued on such Claims from and after the Petition Date, against,
liabilities of, Liens on, obligations of, rights against, and Interests in, the
Debtor or any of its assets or properties, and regardless of whether any
property will have been distributed or retained pursuant to the Plan on account
of such Claims or Interests. Except as otherwise expressly provided by the Plan
or the Confirmation Order, upon the Effective Date, the Debtor and its estate
will be deemed discharged and released under and to the fullest extent provided
under section 1141(d)(1)(A) and other applicable provisions of the Bankruptcy
Code from any and all Claims and Interests of any kind or nature whatsoever,
including, but not limited to, demands and liabilities that arose before the
Confirmation Date, and all debts of the kind specified in section 502(g),
502(h), or 502(i) of the Bankruptcy Code. The Confirmation Order shall be a
judicial determination of the discharge of all Claims against, and Interests in,
the Debtor, subject to the occurrence of the Effective Date.

b.Discharge Injunction

Except as otherwise expressly provided in the Plan, the discharge and releases
set forth in Section 1101 hereof shall also operate as an injunction permanently
prohibiting and enjoining the commencement or continuation of any action or the
employment of process with respect to, or any act to collect, recover from, or
offset (a) any Claim or Interest discharged and released in Section 10.1 hereof,
or (b) any cause of action, whether known or unknown, based on the same subject
matter as any Claim or Interest discharged and released in Section 10.1
hereof.  Except as otherwise expressly provided in the Plan, all Persons shall
be precluded and forever barred from asserting against the Debtor and the
Reorganized Debtor, their successors or assigns, or their assets, properties, or
interests in property, any other or further Claims or Interests, or any other
right to legal or equitable relief, regardless of whether such right can be
reduced to a right to payment, based upon any act or omission, transaction, or
other activity of any kind or nature that occurred prior to the Effective Date,
whether or not the facts of or legal bases therefor were known or existed prior
to the Effective Date.

c.Exculpation and Limitation of Liability



4

--------------------------------------------------------------------------------

 

The Exculpated Parties will neither have nor incur any liability to any entity
for any claims or causes of action arising on or after the Petition Date and
prior to or on the Effective Date for any act taken or omitted to be taken in
connection with, or related to formulating, negotiating, preparing,
disseminating, implementing, administering, confirming or effecting the
consummation of the Plan, the Disclosure Statement, or any other contract,
instrument, release or other agreement or document created or entered into in
connection with the Plan or any other prepetition or postpetition act taken or
omitted to be taken in connection with or in contemplation of the restructuring
of the Debtor, the approval of the Disclosure Statement or confirmation or
consummation of the Plan; provided, however, that the foregoing provisions will
have no effect on the liability of any entity that results from any such act or
omission that is determined in a Final Order of the Bankruptcy Court or other
court of competent jurisdiction to have constituted actual fraud, gross
negligence or willful misconduct; provided, further, that the Debtor will be
entitled to rely upon the advice of counsel concerning their duties pursuant to,
or in connection with, the above referenced documents, actions or inactions.

d.Releases by the Debtor

Notwithstanding anything to the contrary in the Plan or the Confirmation Order,
effective as of the Effective Date, for good and valuable consideration provided
by each of the Released Parties, the adequacy of which is hereby acknowledged
and confirmed, the Debtor will be deemed to have conclusively, absolutely,
unconditionally, irrevocably, and forever provided a full discharge, waiver and
release to the Released Parties and their respective related parties (and each
such Released Party and their respective related parties so released shall be
deemed forever released by the Debtor) and their respective properties from any
and all claims that the Debtor or any of their respective related parties would
have been legally entitled to assert in their own right, on their own behalf, or
on behalf of another party, against the Released Parties or their respective
related parties; provided, however, that the foregoing provisions of this
release shall not operate to waive or release (i) the rights of the Debtor to
enforce the Plan and the contracts, instruments, releases and other agreements
or documents delivered under or in connection with the Plan or assumed pursuant
to the Plan or assumed pursuant to final order of the Bankruptcy Court; and/or
(ii) any defenses against a third party.

The foregoing release shall be effective as of the Effective Date without
further notice to or order of the Bankruptcy Court, act or action under
applicable law, regulation, order, or rule or the vote, consent, authorization
or approval of any Person and the Confirmation Order will permanently enjoin the
commencement or prosecution by any person, whether directly, derivatively or
otherwise, of any claims, obligations, suits, judgments, damages, demands,
debts, rights, causes of action, or liabilities released pursuant to this
release.

Notwithstanding anything to the contrary in the foregoing, the releases set
forth above do not release any post-Effective Date obligations of any party or
Entity under the Plan, or any document, instrument, or agreement (including
those set forth in any document, schedule or disclosure included with or
contained in the Plan Supplement) executed to implement the Plan.

e.Releases by Third Parties



5

--------------------------------------------------------------------------------

 

On, and as of, the Effective Date and for good and valuable consideration, the
receipt and sufficiency of which are acknowledged, the Released Parties shall be
forever released from any and all claims, obligations, actions, suits, rights,
debts, accounts, causes of action, remedies, avoidance actions, agreements,
promises, damages, judgments, demands, defenses, or claims in respect of
equitable subordination, and liabilities throughout the world under any law or
court ruling through the Effective Date (including all claims based on or
arising out of facts or circumstances that existed as of or prior to the
Effective Date, including claims based on negligence or strict liability, and
further including any derivative claims asserted on behalf of the Debtor,
whether known or unknown, foreseen or unforeseen, existing or hereinafter
arising, in law, equity or otherwise, that the Debtor, its Estate, or the
Reorganized Debtor would have been legally entitled by applicable law to assert
in its own right, whether individually or collectively) which the Debtor, its
Estate, the Reorganized Debtor, Creditors, Interest Holders or other persons
receiving or who are entitled to receive Distributions under the Plan may have
against any of them in any way related to the Chapter 11 Case or the Debtor (or
its predecessors); provided, however, that the foregoing release is granted only
by Creditors and Interest Holders who are unimpaired and do not indicate an
election to opt-out of granting such release by making such election
electronically on the Claims Agent’s website at
https://dm.epiq11.com/broadvision; provided, further, that the release provided
in Section 10.5 of the Plan shall not extend to any claims by any Governmental
Unit with respect to criminal liability under applicable law, willful misconduct
or bad faith under applicable law, or ultra vires acts under applicable law.

Notwithstanding anything to the contrary in the foregoing, the releases set
forth above do not release any post-Effective Date obligations of any party or
Entity under the Plan, or any document, instrument, or agreement (including
those set forth in any document, schedule or disclosure included with or
contained in the Plan Supplement) executed to implement the Plan.

RELEASE, EXCULPATION AND INJUNCTION PROVISIONS ARE FOUND IN ARTICLE 10 OF THE
PLAN. YOU ARE ADVISED AND ENCOURAGED TO CAREFULLY REVIEW AND CONSIDER THE PLAN,
INCLUDING THE RELEASE, EXCULPATION AND INJUNCTION PROVISIONS, AS YOUR RIGHTS MAY
BE EFFECTED.

ANY EQUITY INTEREST HOLDER MAY ELECT TO “OPT-OUT” OF GRANTING THE RELEASE
PROVIDED FOR IN SECTION 10.5 OF THE PLAN BY MAKING SUCH ELECTION ELECTRONICALLY
ON THE CLAIMS AGENT’S WEBSITE AT https://dm.epiq11.com/broadvision

﻿

Hearing to Consider Compliance with Disclosure Requirements and Confirmation of
the Plan

6.A combined hearing to consider compliance with the Bankruptcy Code’s
disclosure requirements and any objections thereto and to consider confirmation
of the Plan and any objections thereto will be held before the Honorable
Christopher S. Sontchi, United States Bankruptcy Judge, Room 6 of the United
States Bankruptcy Court, 824 Market Street, 5th Floor, Wilmington, Delaware
19801, on May 14, 2020, at 2:00 p.m. (prevailing Eastern Time) or as soon
thereafter as counsel may be heard (the “Combined Hearing”).  The Combined
Hearing may be



6

--------------------------------------------------------------------------------

 

adjourned from time to time without further notice other than by filing a notice
on the Bankruptcy Court’s docket indicating such adjournment and/or an
announcement of the adjourned date or dates at the Combined Hearing. The
adjourned date or dates will be available on the electronic case filing docket
and the Claims Agent’s website at https://dm.epiq11.com/BroadVision.  

7.Any objections to the Plan or the Disclosure Statement must (a) be in writing,
(b) conform to the Federal Rules of Bankruptcy Procedure and the Local Rules of
Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the
District of Delaware, (c) state the name and address of the objecting party and
the amount and nature of such party’s claim or interest, (d) state with
particularity the basis and nature of any objection to the Plan and, if
practicable, a proposed modification to the Plan that would resolve such
objection and (e) be filed, together with proof of service, with the Court
electronically and served upon the parties below, in each case so as to be
ACTUALLY RECEIVED on or before 4:00 p.m. (prevailing Eastern Time) on May 7,
2020, by:

a.BroadVision, Inc., 460 Seaport Ct., Suite 102, Redwood City, California 94063
(Attn: Dr. Pehong Chen [Pehong.Chen@BroadVision.com]);

b.proposed counsel to the Debtor, DLA Piper LLP (US), 555 Mission Street,
Suite 2400, San Francisco, California 94105  (Attn: Joshua D. Morse, Esq.
[joshua.morse@us.dlapiper.com]) and 1201 North Market Street, Suite 2100,
Wilmington, Delaware 19801 (Attn: R. Craig Martin, Esq.
[craig.martin@us.dlapiper.com]);

c.the office of the United States Trustee, 844 King Street, Suite 2207, Lockbox
35, Wilmington, Delaware (Attn: David Buchbinder, Esq.
[David.L.Buchbinder@usdoj.gov]); and

d.counsel to ESW Capital, LLC,  Goulston & Storrs PC, 885 Third Avenue, 18th
Floor, New York, New York 10022 (Attn: Trevor R. Hoffmann, Esq.
[thoffmann@goulstonstorrs.com]).

UNLESS AN OBJECTION IS TIMELY SERVED AND FILED IN ACCORDANCE WITH THIS NOTICE,
IT MAY NOT BE CONSIDERED BY THE BANKRUPTCY COURT AT THE COMBINED HEARING.

Section 341(a) Meeting

8.A meeting of creditors pursuant to section 341(a) of the Bankruptcy Code (the
“Section 341(a) Meeting”) will be deferred until confirmation of the Plan.  If
the Plan is not confirmed promptly following the Combined Hearing, the Section
341(a) Meeting of Creditors will be noticed and served upon all creditors and
parties in interest pursuant to Rule 2002(a)(1) of the Bankruptcy Rules, and
posted on the Claims Agent’s website at https://dm.epiq11.com/BroadVision not
less than 21 days before the date scheduled for such meeting.

[Remainder of page intentionally left blank]



7

--------------------------------------------------------------------------------

 

﻿

 

Dated:April 2, 2020

Wilmington, Delaware

 

﻿

Respectfully submitted,

 

DLA PIPER LLP (US)

 

﻿

   /s/ R. Craig Martin

R. Craig Martin (DE 5032)

1201 North Market Street, Suite 2100

Wilmington, Delaware 19801

Telephone: (302) 468-5700

Facsimile: (302) 394-2341

Email: craig.martin@us.dlapiper.com

 

– and –

 

Joshua D. Morse (pro hac vice admission pending)

555 Mission Street, Suite 2400

San Francisco, California 94105

Telephone: (415) 836-2500

Facsimile: (415) 836-2501

Email: joshua.morse@us.dlapiper.com

 

﻿

Proposed Counsel to the Debtor and Debtor in Possession

﻿



8

--------------------------------------------------------------------------------